Citation Nr: 0110022	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  94-44 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to temporary total ratings under 38 C.F.R. § 4.29 
based on periods of residence at the C.O.P.I.N. Foundation, 
Inc. (COPIN) in 1990.

Entitlement to a higher rating for residuals of a gunshot 
wound to the 3rd finger of the left hand, initially assigned 
a zero percent evaluation, effective from January 1995.

Entitlement to the annual clothing allowance for 1998.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and KRV


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1967 to January 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1993 and later RO decisions that denied an 
increased evaluation for the veteran's post-traumatic stress 
disorder (PTSD) (rated 70 percent); denied temporary total 
ratings based on the veteran's periods of residence at COPIN 
in 1990; granted service connection for residuals of a 
gunshot wound to the 3rd finger of the left hand; and denied 
the annual clothing allowance for 1998.  In May 1997, the 
issues for appellate consideration were entitlement to an 
increased evaluation for PTSD and entitlement to temporary 
total ratings based on periods of residence at COPIN in 1990.  
At that time, the Board granted a total rating for PTSD and 
this matter is no longer for appellate consideration.  The 
Board also remanded the issue of entitlement to temporary 
total ratings based on periods of residence at COPIN in 1990 
to the RO to determine the exact dates of his residence at 
that facility.  

Since the May 1997 Board decision and remand, the issues of 
entitlement to a higher rating for residuals of a gunshot 
wound to the 3rd finger of the left hand, initially assigned 
a zero percent evaluation, effective from January 1995; and 
entitlement to the annual clothing allowance for 1998 were 
certified for appellate consideration.  Hence, the Board has 
listed the issues as shown on the first page of this 
decision.

The issue of entitlement to a higher rating for residuals of 
a gunshot wound to the 3rd finger of the left hand, initially 
assigned a zero percent evaluation, effective from January 
1995, will be addressed in the remand section of this 
decision.

FINDINGS OF FACT

1.  Service connection is currently in effect for PTSD, rated 
100 percent; residuals of fracture of the left thumb, rated 
zero percent; a residual scar of a shell fragment wound to 
the left hand, rated zero percent; a residual scar of a shell 
fragment wound of the left forearm, rated zero percent; 
folliculitis of the groin area, rated zero percent; and 
residuals of a gunshot wound of the 3rd finger of the left 
hand, rated zero percent.

2.  The veteran underwent VA-authorized residential treatment 
at COPIN for treatment of his service-connected PTSD from 
April 30 to June 20 and from September 17 to October 9, 1990.

3.  The medical evidence does not show, nor has the VA 
Secretary or a designee certified, that because of a service-
connected disability the veteran uses a prosthetic or 
orthopedic appliance that tends to wear or tear his clothing 
or that because of the use of prescribed medication for his 
service-connected skin condition irreparable damage is done 
to his outer garments.


CONCLUSIONS OF LAW

1.  The criteria for temporary total ratings based on periods 
of residence at COPIN in 1990 are met.  38 C.F.R. §§ 3.102, 
3.103(a), 4.29 (2000).

2.  The criteria for entitlement to the annual clothing 
allowance for 1998 are not met.  38 U.S.C.A. § 1162 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.810 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Temporary Total Ratings under 38 C.F.R. 
§ 4.29
Based on Periods of Residence at COPIN in 1990

The Board finds that, in view of the favorable disposition as 
to this issue, there can be no prejudice to the veteran in 
deciding the claim without considering the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ _, 114 Stat. 2096 (2000).  

In May 1997, the Board remanded the case to the RO in order 
to determine the exact dates of the veteran's residence at 
COPIN in 1990.  A document from the VA medical facility in 
Buffalo, New York, dated in September 1998 shows that the 
veteran received treatment at COPIN under the authorization 
of VA from April 30 to May 28, 1990; that he was an inpatient 
at a VA medical facility from May 28 to 29, 1990; that he 
received treatment at COPIN from May 29 to June 20, 1990; 
that he was on LOA (leave of absence) from June 20 to 
September 17, 1990; and that he received treatment at COPIN 
from September 17 to October 9, 1990.  The evidence shows 
that the veteran stayed at COPIN for treatment of PTSD.  
(Referral form dated April 30, 1990, citing unstable PTSD 
symptoms, moderate to severe depression; referral form dated 
September 17, 1990, citing "symptoms/condition unstable").

Statements from the veteran are to the effect that he should 
be granted temporary total ratings under 38 C.F.R. § 4.29 
based on his stays at COPIN in 1990 for treatment of his 
service-connected PTSD.  

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established that a service-connected 
disability has required hospital 
treatment in a Department of Veterans 
Affairs or an approved hospital for a 
period in excess of 21 days or hospital 
observation at Department of Veterans 
Affairs expense for a service-connected 
disability for a period in excess of 21 
days. 
[...]

(b) Notwithstanding that hospital 
admission was for disability not 
connected with service, if during such 
hospitalization, hospital treatment for a 
service-connected disability is 
instituted and continued for a period in 
excess of 21 days, the increase to a 
total rating will be granted from the 
first day of such treatment. 

(c) The assignment of a total disability 
rating on the basis of hospital treatment 
or observation will not preclude the 
assignment of a total disability rating 
otherwise in order under other provisions 
of the rating schedule, and consideration 
will be given to the propriety of such a 
rating in all instances and to the 
propriety of its continuance after 
discharge.  Particular attention, with a 
view to proper rating under the rating 
schedule, is to be given to the claims of 
veterans discharged from hospital, 
regardless of length of hospitalization, 
with indications on the final summary of 
expected confinement to bed or house, or 
to inability to work with requirement of 
frequent care of physician or nurse at 
home. 

38 C.F.R. § 4.29.  While the veteran had a "dual diagnosis" 
at the time, including both PTSD and substance abuse or 
dependence, there is sufficient evidence to show that his 
service-connected PTSD and its symptoms were a major focus of 
treatment while at COPIN.  The essential question for the 
Board to decide in this case is therefore whether or not the 
veteran's residence at COPIN in 1990 constitutes "hospital 
treatment" in an "approved hospital" within the meaning of 
the regulation.  At first blush, it seems clear that COPIN is 
not a hospital, and that the veteran's treatment there was 
not of the nature and intensity of "hospital treatment," as 
is so amply demonstrated by the following three documents:

In correspondence to the Chairman of the House Veterans 
Affairs Committee dated in August 1992, a representative of 
the VA Under Secretary of Health, the Director at the VA 
medical facility in Buffalo, New York, noted that the 
veterans cared for in a halfway house program were followed 
by appropriate VA medical staff.  It was noted that integral 
to the ongoing outpatient treatment was the assessment of 
whether the veteran's condition necessitated inpatient care.  
It was noted that in the collective professional opinion of 
the Psychiatry, Psychology, and Social Services of this VA 
medical facility that COPIN was not similar to inpatient 
treatment in either intensity of treatment or staffing, and 
that when a veteran needed inpatient service he or she would 
be admitted to the VA medical facility.

In a memorandum dated in February 1993, a representative of 
the VA Under Secretary for Health notified a representative 
of the VA Under Secretary for Benefits that COPIN was a 
halfway facility.  It was also held that placement at COPIN 
was not intended to be a continuation of a veteran's 
hospitalization nor post-hospitalization convalescent care.  
It was opined that a veteran would not be eligible for a 
100 percent rating based on a stay at COPIN.

In a memorandum dated in February 1994, the VA Under 
Secretary for Benefits notified the RO in Buffalo, New York, 
that BVA decisions granting total ratings for compensation 
purposes to other veterans based on stays at COPIN were not 
precedential.  It was noted that the members of the Board in 
the two cited decisions did not have information on the level 
of care being furnished at COPIN or information in the 
February 1993 memorandum from the representative of the VA 
Under Secretary for Health.

On the other hand, the meaning of "hospital" and "hospital 
care" in another context was significantly broadened in 
VAOPGCPREC 24-91 (O.G.C. Prec. 24-91).  In that decision VA's 
General Counsel held that the Administrator's (now the 
Secretary's) authority under 38 U.S.C. § 610 (now § 1710) to 
furnish "hospital care" extended to the establishment of 
therapeutic communities, including halfway houses.  Veterans 
in such communities would be considered inpatients, and the 
eligibility criteria applicable to hospital care would apply.  
In addition, the General Counsel pointed out that there was 
"no authority to contract for this type of hospital care 
unless it is for a service-connected disability, for a woman 
veteran, or for care outside the United States."

In addition, VA's Adjudication Procedure Manual M21-1 
provides that "paragraph 29" benefits are applicable when a 
veteran receives treatment in excess of 21 days in a day 
hospital program, if the veteran is concurrently required to 
be housed in a VA domiciliary.

Paragraph 29 was not in the original 1945 Schedule for Rating 
Disabilities.  It first appeared as Extension 2, October 
1947, and was limited at that time to "service-connected 
organic disease or injury," i.e., mental disorders were 
excluded.  This exclusion persisted until Transmittal Sheet 
6, October 1961, which eliminated the qualifying term 
"organic."  The reasons for Paragraph 29 are more evident 
in the language used then than now.  The temporary total 
rating was to be assigned when a service-connected disease or 
injury 

by reason of an exacerbation has 
developed actual total incapacity which 
has required hospital treatment for a 
period in excess of 21 days.  (Shorter 
periods of incapacity are comprehended in 
the basic schedular ratings.)

1945 Schedule for Rating Disabilities, Transmittal Sheet 6, 
October 1, 1961.  The reason for the rating is the total 
incapacitation, not the hospitalization.  The hospitalization 
is definitive evidence of incapacitation.  From the 
perspective of the disabled veteran, the rating recognizes 
the actual preclusion of employment by hospital confinement 
for relatively long periods (over 3 weeks).

The Board understands the position of the Under Secretary for 
Benefits to be, in effect, that 38 C.F.R. § 4.29 should be 
applied only in cases of true "hospitalization" as that 
term is commonly understood; that is, cases in which such 
intense inpatient treatment and/or observation are 
necessitated by the clinical manifestations of the condition 
that only a suitably-staffed and accredited hospital will do.  
In such cases there can be little doubt of the veteran's 
total incapacitation.  In practice, these ratings are often 
granted merely on the certification of a VA hospital that a 
service-connected disability has required hospital treatment 
for more than 21 days.  (VA Form 10-7132).  Such ratings are 
expeditious, delivering much-needed compensation to 
beneficiaries in a timely manner, and avoiding the sometimes 
complex and time-consuming evidentiary development needed to 
support a schedular 100 percent rating or a total disability 
rating for compensation purposes based on individual 
unemployability.  

On the other hand, to the veteran, if the severity of his 
service-connected disability is such that he needs to be 
confined for more than 21 days, the intensity of the 
treatment and the number or qualification of the staff do not 
matter so much as the fact that he is thereby incapacitated.  

Both viewpoints are valid.  The regulations provide guidance 
for close calls.  After consideration of all the evidence in 
this case, and in keeping with the policy of VA to 
"administer the law under a broad interpretation, 
consistent, however, with the facts shown in each case," 
38 C.F.R. § 3.102, and the obligation of VA to "render a 
decision which grants every benefit that can be supported in 
law while protecting the interests of the Government," 
38 C.F.R. § 3.103(a), the Board concludes that the veteran is 
entitled to temporary total ratings under 38 C.F.R. § 4.29 
based on his residential stays at COPIN from April 30 to June 
20, 1990, and from September 17 to October 9, 1990.


II.  Entitlement to the Clothing Allowance for 1998

In 1998, the veteran submitted a claim asserting that he used 
a back brace for a back condition, and that the brace tended 
to wear out his clothing, and that he was entitled to the 
annual clothing allowance as he was "100% P[ermanent] + 
T[otal]."

The pertinent statute provides that the VA Secretary under 
regulations that the Secretary shall prescribe, shall pay an 
annual clothing allowance to each veteran who (1) because of 
a service-connected disability, wears or uses a prosthetic or 
orthopedic appliance (including a wheelchair) that the 
Secretary determines tends to wear out or tear the clothing 
of the veteran; or (2) uses medication that (A) a physician 
has prescribed for a skin condition that is due to a service-
connected disability, and (B) the Secretary determines causes 
irreparable damage to the veteran's outer garments.  
38 U.S.C.A. § 1162.  The pertinent regulation provides that a 
veteran who has a service-connected disability, or a 
disability compensable under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000) as if it were service-connected, is entitled, 
upon application therefor, to an annual clothing allowance 
payable in a lump sum as specified in 38 U.S.C.A. § 1162.  
There are specified eligibility criteria, the pertinent one 
in this case being that the Chief Medical Director or 
designee certify that because of a service-connected 
disability the veteran wears or uses a prosthetic or 
orthopedic appliance that tends to wear or tear clothing, or 
because of a service-connected skin disability the veteran 
uses prescription skin medication which causes irreparable 
damage to his outergarments.  38 C.F.R. § 3.810(a)(2) (2000).

The veteran's representative asserts that the Board should 
remand the case to the RO to determine why the veteran was 
issued a back brace prior to appellate consideration of his 
claim for the annual clothing allowance.  The veteran has 
previously reported that he uses a back brace for a back 
condition, and the Board finds that there is no need for 
further VA assistance to the veteran in the development of 
this claim as noted in section I of this decision.  From the 
veteran's comments on his claim form, it appears he thought 
he was eligible because he had recently been awarded a 
permanent and total disability rating.  However, such a 
rating is not a criterion for the annual clothing allowance.

A review of the record shows that service connection is not 
in effect, and has not been claimed, for the low back 
disability for which the veteran wears a brace.  Nor does the 
evidence show that the veteran uses medication prescribed by 
a physician for his service-connected skin condition that 
tends to cause irreparable damage to his outer garments.

After careful consideration of the evidence of record, the 
Board finds that the criteria for entitlement to an annual 
clothing allowance are not met.  None of the medical evidence 
shows that the veteran uses a back brace for a service-
connected disability.  Likewise, there is no statement from 
the VA Secretary or a designee indicating that the veteran 
uses a back brace for a service-connected disability that 
tends to wear or tear his clothing.  The veteran was fully 
informed of the legal criteria, but has not argued that the 
back condition is service-connected.  Rather, in his 
substantive appeal he argued that his back condition "must 
be treated as a service-connected condition based on P&T 
status."  While the veteran is entitled to treatment for his 
nonservice-connected back condition based on his service-
connected rating, see 38 U.S.C.A. § 1710, the clothing 
allowance requires, in both the statute and regulation, a 
service-connected disability.  38 U.S.C.A. § 1162; 38 C.F.R. 
§ 3.810.  Accordingly, the Board finds that there is no 
factual dispute.  Thus there is no further assistance due 
under the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § _, 114 Stat. 2096 (2000).  There is no legal 
basis for a grant of the benefit sought, and the claim must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to temporary total ratings based on periods of 
residence at COPIN in 1990 is granted for the periods 
specified above.

Entitlement to the annual clothing allowance for 1998 is 
denied.


REMAND

A private medical report received in January 1995 was 
accepted as a claim for secondary service connection for the 
residuals of a gunshot wound to the 3rd finger of the left 
hand.  In this report, a self-inflicted amputation of the 
distal phalanx of the 5th (little) finger of the left hand 
due to the service-connected PTSD, is noted.  This evidence 
also constitutes a claim for secondary service connection for 
a disability of the little finger of the left hand that is 
"inextricably intertwined' to the claim for a higher rating 
for the residuals of a gunshot wound of the 3rd finger of the 
left hand, initially assigned a zero percent evaluation, 
effective from January 1995.  These claims should be 
adjudicated simultaneously.  Harris v. Derwinski, 2 Vet. App. 
180 (1991).

The evidence shows that service connection is in effect for 
residuals of fracture of the thumb of the left hand and that 
a zero percent rating has been assigned for this condition 
under diagnostic code 5224.  Since the veteran has multiple 
finger injuries, the provisions of diagnostic codes 5220 to 
5223 may be applicable to this claim, because amputations or 
ankylosis of multiple fingers of the same hand are rated as 
one disability.  Under the circumstances, the VA duty to 
assist the veteran in the development of his claim for a 
higher rating for residuals of a gunshot wound to the 3rd 
finger of the left hand includes providing him with a 
contemporaneous VA medical examination to determine the 
severity, including functional impairment, of all the 
service-connected finger disabilities of the left hand.  
Caffrey v. Brown, 6 Vet. App. 377 (1994); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should develop appropriate 
evidence to adjudicate the claim for 
service-connection for a disability of 
the 5th finger of the left hand.

2.  The RO should schedule the veteran 
for a VA compensation examination to 
determine the severity of the service-
connected finger disabilities of the left 
hand (1st and 3rd fingers, and, if service 
connection is granted, 5th finger).  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should express an opinion as 
to whether or not there is severe painful 
motion or weakness of the affected finger 
joints.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the affected fingers are used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether the joints exhibit 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the physician and reviewed prior to the 
examination.

3.  After the above development, the RO 
should adjudicate the claim for service 
connection for a disability of the little 
finger of the left hand and review the 
claim for a higher rating for the 
residuals of a gunshot wound to the 3rd 
finger of the left hand, initially 
assigned a zero percent evaluation, 
effective from January 1995.  The review 
of the claim for a higher rating should 
reflect consideration of the pertinent 
diagnostic code for multiple finger 
injuries, if applicable, and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2000).

4.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.  
The veteran should be advised that a 
substantive appeal must be submitted with 
any new issue within 60 days in order to 
have that issue reviewed with this 
appeal.  38 C.F.R. § 20.302(c) (2000).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

